DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (See claims listing attached)
In regard to claims 9 and 10, the phrase, “Withdrawn” is removed.
	
REASONS FOR ALLOWANCE
Claims 1, and 3 THRU 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, and 10, the prior art of record(s) (Sakatani et al., Patent No. US 7,466,062 B2) fails to teach another part of the contact body is fixed to the shaft at, of a position in the circumferential direction of the shaft and a position in the axial direction of the shaft, only the position in the circumferential direction of the shaft and in combination with the other limitations of the respective base claims.
As to claim 9, the prior art of record(s) (Hanabusa, Pub. No. US 2014/0249369 A1) fails to teach another part of the contact body is fixed to the shaft at, of a position in the circumferential direction of the shaft and a position in the axial direction of the shaft, only the position in the circumferential direction of the shaft and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 07/25/2022, with respect to claims 1 and 3-10 have been fully considered and are persuasive. In response to amendment dated 07/25/2022 claims 1 and 3-10 are allowed based on the allowable subject-matter as noted in this office action. Drawings dated 07/25/2022 are acknowledged. Claims 9 and 10 are corrected to remove the phrase, “Withdrawn” via examiner’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	07/29/2022